Citation Nr: 1702311	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a total right knee replacement due to arthritis.  

2.  Entitlement to service connection for a skin condition, other than bilateral tinea pedis, to include as due to herbicide exposure.  

3.  Entitlement to an effective date earlier than May 23, 2011, for the grant of service connection for prostate cancer.  

4.  Entitlement to an initial compensable rating for bilateral tinea pedis.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to August 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The October 2011 rating decision granted service connection for prostate cancer and assigned an effective date of May 23, 2011.  The Veteran filed a notice of disagreement with the effective date in January 2012 and was provided with a statement of the case in August 2013.  The Veteran perfected his appeal with an August 2013 VA Form 9.  

The January 2013 rating decision granted a 60 percent rating for the Veteran's prostate cancer; granted service connection for bilateral tinea pedis and assigned a noncompensable rating and denied service connection for a right knee replacement, cystic acne and folliculitis.  The Veteran filed a notice of disagreement with the rating assigned for his tinea pedis and the denials of service connection for a right knee replacement, cystic acne and folliculitis in April 2013.  The Veteran was provided with a statement of the case in April 2014 and perfected his appeal with a May 2014 VA Form 9.  

The Veteran was scheduled to testify at a Board hearing in November 2016, but was deemed a no show.  To date, the Veteran has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2015).

In regards to the Veteran's claim for an increased rating for bilateral tinea pedis, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim, entitlement to an increased rating for bilateral tinea pedis, which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  

In regards to the Veteran's claims for entitlement to service connection for cystic acne and folliculitis as due to herbicide exposure, the Board notes that the Veteran was denied service connection for a skin condition in April 2000, May 2001 and November 2001.  After the November 2001 rating decision, additional personnel records were associated with the claims file which showed that the Veteran had service in the Republic of Vietnam.  This evidence is pertinent to the Veteran's claim.  Therefore, 38 C.F.R. § 3.156 (c) applies and the Board will consider the claims on a de novo basis.

The Board also notes that the Veteran filed a claim for service connection for "skin conditions".  However, based on the diagnoses of record, the Board has recharacterized the issue as seen on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2001 to March 2015.  


FINDINGS OF FACT

1.  The Veteran's total right knee replacement due to arthritis did not manifest during, or as a result of active military service.  

2.  The Veteran's skin condition, other than tinea pedis, did not manifest during, or as a result of active military service.  

3.  The Veteran filed a claim for a prostate condition on August 22, 2000.  

4.  In May 2001 and November 2001 rating decisions the RO, in relevant part, denied the Veteran's claim for a prostate condition due to the lack of a current diagnosis and the lack of evidence of service in the Republic of Vietnam.  

5.  The Veteran was diagnosed with prostate cancer on November 1, 2001.

6.  In May 2011 the Veteran filed a claim for prostate cancer.  

7.  In May 2011 the RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for a prostate condition.  

8.  The Veteran exhibited symptomatology that was later diagnosed as prostate cancer as early as August 2000.  

9.  No communication received prior to August 22, 2000, can be reasonably construed as a claim for entitlement to service connection prostate cancer. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for total right knee replacement due to arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a skin condition, other than tinea pedis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for an effective date of August 22, 2000, for the grant of service connection for prostate cancer have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  

In regards to the Veteran's claims for service connection, the notice requirements were accomplished by a letter sent in July 2011, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Veteran's claim for an earlier effective date arises from a disagreement with the initial date that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

In regards to the Veteran's claim for service connection, the Veteran was afforded a VA examination in June 2012.  The Board finds that the VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, as will be discussed below, the Board finds that the VA examiner adequately addressed the theories of service connection raised by the evidence of record.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Right Knee

The Veteran contends that he has a right knee disability that is related to his military service.  

Turning to the evidence of record, the Veteran has a current diagnosis of moderate osteoarthritis of the right knee associated with effusion and possible calcified loose body as evidenced by a January 1996 private treatment record and a March 2015 VA treatment record.  The Veteran also has a diagnosis of a total right knee replacement as evidenced by the June 2012 VA examination.  

A May 1965 service treatment record shows that the Veteran was treated for a twisted right knee after a fall.  Therefore, the Veteran's claim turns on whether his currently diagnosed right knee disability is related to his military service.  

In this regards, the May 1965 service treatment record shows an Ace wrap was advised and hot soaks.  The Veteran's June 1965 separation report of medical examination shows that the Veteran's lower extremities were noted as normal.  It was noted that the Veteran reported that he had cramps in his legs after prolonged standing approximately one time per month but never consulted a physician.  It was also noted that the Veteran denied, and the medical records failed to reveal, any other significant medical or surgical history.  The Veteran's June 1965 separation report of medical history shows that the Veteran denied tricked or locked knee.  The Veteran did report cramps in his legs.  It was again noted that the Veteran reported that he had cramps in his legs after prolonged standing approximately one time per month but never consulted a physician.  It was also noted that the Veteran denied, and the medical records failed to reveal, any other significant medical or surgical history.  

A July 1998 VA general examination noted that the Veteran had injured his knees several times in the past, secondary to motorcycle accidents and auto accidents.  The examiner noted that the Veteran had been a laborer for most of his life and therefore there was generalized wear and tear on the joints.  The examiner diagnosed bilateral knees osteoarthritis/bursitis.  

The Veteran was afforded a VA examination in June 2012.  The examiner diagnosed a total right knee replacement.  The examiner noted that the Veteran twisted his right knee while on active-duty in May 1965 when he fell and he was treated with an Ace wrap.  The examiner also noted the 1998 VA examination report.  The examiner noted that x-rays indicated generalized arthritis throughout most of the body.  The examiner concluded that it was less likely than not that the Veteran's condition was related to his military service.  The examiner explained that the Veteran twisted his right knee in a fall in May 1965 and was treated using an Ace wrap.  The examiner noted that no other treatment was provided.  The examiner noted that following his discharge, the Veteran worked as a farmer, carpenter, and truck driver.  The examiner explained that all of these conditions, particularly carpenter work, induce significant wear and tear on the joints.  The examiner explained that it was more likely that it was these occupations that resulted in the widespread arthritis that the Veteran has developed which resulted in the Veteran's need for a total right knee replacement in 2002 and not one instance of a "twisted knee" that occurred 37 years prior to the knee replacement.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a total right knee replacement due to arthritis.  

In this regards, the Board finds the June 2012 VA examination report to be highly probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2012 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The opinion is also shown to be consistent with the other medical evidence of record that shows the Veteran suffered intercurrent injuries and occupational wear and tear after service.  The Board thus finds that the June 2012 opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his current right knee disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of a total knee replacement due to arthritis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed right knee disability is related to his active military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed right knee disability is in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's moderate osteoarthritis of the right knee associated with effusion and possible calcified loose body is properly afforded such consideration, as it is an enumerated conditions under 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  However, the Veteran does not contend, and the evidence of record does not show, that he has suffered from chronic symptoms since service or that his right knee manifested to a compensable degree within a year of separation.  Instead, on separation the Veteran reported cramps in his legs but specifically denied a trick or locked knee and on physical examination his lower extremities were noted as normal.  Furthermore, the evidence of record shows that the Veteran was not diagnosed with arthritis until over 30 years after service.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Skin Conditions other than Tinea Pedis

The Veteran contends that he has a skin condition that is related to his military service, specifically his exposure to herbicides.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Turning to the evidence of record, the Board first notes that a July 1998 VA general examination diagnosed psoriasis.  However, as this was diagnosed prior to the appeal period, which began in February 2000 and the VA treatment records dated since are absent of any complaints, treatment or diagnosis of psoriasis, the Board assigns the July 1998 finding of psoriasis no probative value in determining the Veteran's current skin conditions.  Cf McClain v. Nicholson, 21 Vet.App. 319 (2007).  The Veteran does have current diagnoses of folliculitis, furuncle (boils), onychomycosis, actinic keratosis and solar keratosis as evidenced by the June 2012 VA examination.  

Additionally, the Veteran's personnel records reveal that he served in the Republic of Vietnam.  Therefore, exposure to herbicides is conceded.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  However, none of the Veteran's diagnosed skin conditions are listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309 (e) and the evidence of record does not reveal a diagnosis of chloracne.  Thus, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here, a November 1964 service treatment records shows that the Veteran was treated for boils on his buttocks and prescribed hot soaks.  A May 1965 service treatment records shows that the Veteran was treated for folliculitis and was prescribed Benadryl.  The Veteran's June 1965 separation report of medical examination shows that the Veteran reported a fungal infection of the left foot.  Therefore, the Veteran's claim turns on whether his currently diagnosed skin conditions are related to his in-service diagnoses.  

In this regard, the Veteran's June 1965 separation report of medical examination shows that the Veteran's skin, lymphatics were noted as normal.  It was noted that the Veteran had a few boils at age 16 that were treated with hot soaks with no recurrence, "no comp no seq."  It was also noted that the Veteran had a fungus infection of the left foot in June 1965 but did not consult a physician, "no comp no seq."  It was noted that the Veteran denied and the medical records failed to reveal any other significant medical or surgical history.  The Veteran's June 1965 separation report of medical history shows that the Veteran reported boils.  It was again noted that the Veteran had a few boils at age 16 that were treated with hot soaks with no recurrence, "no comp no seq."  It was also noted that the Veteran had a fungus infection of the left foot in June 1965 but did not consult a physician, "no comp no seq."  It was again noted that the Veteran denied and the medical records failed to reveal any other significant medical or surgical history.  

The Veteran was afforded a VA examination in June 2012.  The examiner noted, in relevant part, that the Veteran was treated for folliculitis on the abdomen in May 1965 and was treated with Benadryl.  The examiner noted that there was no record of any other treatment.  The examiner also noted that the Veteran was treated for a furuncle (a boil) on the buttocks and on his entrance exam he reported a history of boils at age 16.  It was noted that the Veteran also stated that the nails of both great toes were black due to a fungal infection.  The examiner noted that the toenails were dark but athlete's foot does not cause onychomycosis.  The examiner explained that onychomycosis is a separate disease process.  It was also noted that the Veteran had numerous actinic keratoses and solar keratoses.  The examiner explained that there was no medical evidence linking these conditions to Agent Orange exposure nor are they related to folliculitis or tinea pedis.  The examiner concluded that it was less likely than not that the Veteran's condition is related to his military service.  The examiner explained that the Veteran does not have a condition related to the episode of folliculitis noted in the service medical record.  The examiner explained that the Veteran was treated on one occasion with Benadryl and there was no other mention of this condition.  The examiner also noted that folliculitis has not been found to be related to exposure to Agent Orange.  The examiner concluded that therefore, it was not likely that the Veteran's skin condition is related to the folliculitis that occurred while on active-duty.
Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a skin disability other than tinea pedis.   

In this regards, the Board finds the June 2012 decision to be highly probative to the issue at hand.  Again, the June 2012 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation based in sound medical principles.  There is also no contrary medical opinion of record.  

The Board acknowledges that the June 2012 VA examiner noted that the Veteran's diagnosed skin conditions were not related to tinea pedis.  As far as this opinion might be construed to trigger the need for an additional medical opinion addressing secondary service connection, the Board must disagree.  The evidence of record, including the Veteran's own lay statements, does not indicate that the Veteran's current skin conditions are related to his service-connected tinea pedis.  Instead, the Board finds that it is within its purview, as the finder of fact, to conclude that the VA examiner was referencing whether the Veteran's current conditions are related to his in-service notation of tinea pedis.   The Board thus finds that the June 2012 opinion is dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertions that his current skin disability, other than tinea pedis, is related to his military service.  However, determining the etiology of a skin disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed skin disability is related to his active military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed skin disability, other than tinea pedis, is in any way related to his military service.

In regard to continuity of symptoms and presumptive service connection, the Board notes that the Veteran's diagnosed skin disabilities are not enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted. 

The Board thus finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for prostate cancer.  Specifically, he asserts that the award should be made effective from the date of his original claim in May 1998 as the VA failed to obtain his personnel records that showed service in the Republic of Vietnam.

The effective date for a grant of service connection is the day after separation from service or the day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  

Here, the Veteran filed a claim for a prostate condition on August 22, 2000.  The RO denied the Veteran's claim in May 2001 and November 2001.  The RO concluded that the evidence of record did not show that the Veteran had service in the Republic of Vietnam or that the Veteran had a current diagnosis of prostate cancer.  The Veteran did not appeal these decisions.  

An April 2002 VA treatment record shows that the Veteran was diagnosed with prostate cancer in November 2001.  The Board notes that on review of the evidence of record it is not clear as to the specific date in November 2001 that the Veteran was diagnosed with prostate cancer.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was diagnosed with prostate cancer on November 1, 2001.  

The Veteran filed a claim to reopen on May 23, 2011.  The Veteran also submitted personnel records that show that the Veteran was stationed at Tan Son Nhut Air Force Base, Republic of Vietnam, for 90 days.  In an October 2011 rating decision, the RO granted service connection for prostate cancer, effective May 23, 2011, on the basis of presumptive service connection due to herbicide exposure in Vietnam.  

The Board notes that in accordance with 38 C.F.R. § 3.156 (c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  Id.  

Here, the RO received relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim for a prostate condition.  The Veteran's May 23, 2011, claim, thus, did not require a showing of new and material evidence, and is considered a reconsideration of the original May 2001 rating decision in accordance with 38 C.F.R. § 3.156 (c), thereby entitling the Veteran to an earlier effective date and raising the issue of the exact date of such.

Under 38 C.F.R. § 3.156 (c), the effective date of a service connection award based on the submission of supplemental reports from the service department shall be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  Here, the award of service connection, based upon information that existed at the time of the Veteran's original claim, is found to be August 22, 2000, the day the Veteran filed his original date of claim.  

The Board acknowledges that the Veteran was not diagnosed with prostate cancer until November 1, 2001.  However, on his August 2000 claim the Veteran reported that he was being treated for a prostate condition at the VA.  In a November 2000 statement, the Veteran reported that he had been treated for a prostate condition from 1998 to the present at the VA.  As such, there is evidence that the Veteran exhibited symptomatology; at least as early as August 2000, that was later diagnosed as prostate cancer in November 2000.  Therefore, after resolving all reasonable doubt in favor of the Veteran, the Veteran's statements combined with the medical evidence showing a diagnosis of prostate cancer would tend to support a finding of the condition at the time of the filing of the original claim on August 22, 2000.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (finding requirement of current symptomatology at time application filed to be permissible interpretation of statutes governing compensation benefits).  

As the Veteran's date of claim is later than the date entitlement arose, the Board must find that the appropriate effective date for the grant of service connection for prostate cancer is August 22, 2000. 

Finally, the Board acknowledges the Veteran's assertions that he filed a claim for prostate cancer in 1998.  However, no communication or correspondence received from the Veteran prior to August 22, 2000, can be construed as a claim for service connection for prostate cancer.  Instead, the Veteran filed a claim in May 1998 for non-service connected pension for "open heart surgery" and "arthritis".  

For these reasons, the Veteran is entitled to an effective date of August 22, 2000, for the grant of service connection for prostate cancer.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).




ORDER

Entitlement to service connection for a total right knee replacement due to arthritis is denied.  

Entitlement to service connection for a skin disability, other than bilateral tinea pedis, is denied. 

Entitlement to an effective date of August 22, 2000, for the grant of service connection for prostate cancer is granted subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


